

116 HR 8956 IH: Midnight Regulations Review Act
U.S. House of Representatives
2020-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8956IN THE HOUSE OF REPRESENTATIVESDecember 14, 2020Mr. Connolly (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Krishnamoorthi, and Ms. Speier) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require reports on regulations issued, and homeland security risks arising, during a presidential transition, and for other purposes.1.Short titleThis Act may be cited as the Midnight Regulations Review Act. 2.Report on regulations promulgated near the end of presidential terms(a)ReportNot later than one year after the inauguration of a new President, the Comptroller General of the United States shall submit to Congress a report regarding covered regulations promulgated during the covered presidential transition period.(b)Contents of reportThe report required under subsection (a) shall, to the extent feasible, for the covered presidential transition period—(1)compare the number, scope, and impact of, and type of rulemaking procedure used for, covered regulations promulgated during the covered presidential transition period to the number, scope, and impact of, and type of rulemaking procedure used for, covered regulations promulgated during the 120-day periods ending on January 20 of each year after 1996, other than the 120-day period ending on the date of the inauguration of the new President;(2)determine the statistical significance of any differences identified under paragraph (1) and whether and to what extent such differences indicate any patterns;(3)evaluate the size, scope, and effect of the covered regulations promulgated during the covered presidential transition period; and(4)assess the extent to which the regularly required processes for the promulgation of covered regulations were followed during the covered presidential transition period, including compliance with the requirements under—(A)chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act);(B)the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note);(C)sections 202, 203, 204, and 205 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532–1535); (D)chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility Act); and(E)subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 3.Comptroller General report on major rules subject to Congressional Review(a)IdentificationBeginning not later than 5 weeks after January 20, 2021, or 5 weeks after the date of the enactment of this Act, whichever is later, and not later than 5 weeks after each date on which a new President is inaugurated thereafter, the Comptroller General of the United States shall identify and submit to Congress any major rules potentially subject to a joint resolution of disapproval pursuant to section 802 of title 5, United States Code, which were published in the Federal Register or for which a report was submitted to Congress in accordance with section 801(a)(1)(A) of such title, during—(1)the period described in section 801(d) of such title; or(2)the period beginning on the date on which the period described in subparagraph (A) expires and ending on the date on which a new President is inaugurated.(b)Rule of constructionNothing in this Act may be construed to limit the ability to exercise authority pursuant to chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act).4.DefinitionsIn this Act:(1)Covered presidential transition periodThe term covered presidential transition period means the 120-day period ending on the date of the inauguration of the new President. (2)Covered regulationThe term covered regulation means a final economically significant regulatory action promulgated by an agency.(3)Executive departmentThe term agency has the meaning given that term in section 551 of title 5, United States Code.(4)Major ruleThe term major rule has the meaning given such term in section 804 of title 5, United States Code.(5)New PresidentThe term new President means a President who—(A)did not hold the office of the President on the day before the date of the inauguration of such President; and(B)is inaugurated on or before January 20, 2033.(6)Economically significant regulatory actionThe term economically significant regulatory action means any regulatory action that is likely to result in a rule that may have an annual effect on the economy of $100,000,000 or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or Tribal governments or communities.